Submission of a controversy under section 546 of the Civil Practice Act, to be determined in the first instance by this court. Judgment on the submission is directed to be entered in favor of defendant, without costs, to the effect: (1) that the motor vehicle liability insurance policy in question was effectively terminated as of the date set forth in the notice of cancellation which defendant had sent to its insureds, namely, September 14, 1959; and (2) that said termination of insurance was unaffected by the defendant’s failure to file the notice of the cancellation with the Commissioner of Motor *959Vehicles within 30 days after said effective date of cancellation, as required by section 313 (formerly § 93-e) of the Vehicle and Traffic Law (see Kyer v. General Cas. Co. of America, 14 A D 2d 649). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.